Citation Nr: 0616054	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-16 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for the service-
connected bilateral hearing loss, currently evaluated at 40 
percent disabling.


REPRESENTATION

Veteran represented by: Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from October 1945 to March 
1949, from November 1949 to October 1953, and from December 
1953 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In August 2004, a travel board hearing 
was held before the undersigned and a copy of the transcript 
is in the claims folder.   


FINDINGS OF FACT

1.  The veteran has a Level II hearing loss in the right ear 
and a Level III hearing loss in the left ear as per Table VI 
of the VA schedule of ratings.

2.  The veteran has a Level VII hearing loss in the right ear 
and a Level VIII hearing loss in the left ear as per Table 
VIA of the VA schedule of ratings. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent disabling 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, 4.86, 
Diagnostic Code 6100 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in October 2003.  
The RO provided the veteran with notice regarding his claim 
in an August 2003 letter, which informed him he could submit 
evidence showing that his bilateral hearing loss increased in 
severity.  He was informed that this evidence could be a 
statement from his doctor, containing physical and clinical 
findings and the dates of examinations and tests.  He was 
also informed that he could provide evidence or location of 
such and it was essentially requested that he provide any 
evidence in his possession.  He could also submit statements 
from himself and/or individuals who could describer how the 
disability has worsened.  The notice letter specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send records pertinent to 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there was any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with the 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, the duty 
to notify the veteran was satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, the Court found that notice for an increased 
rating claim needs to include a discussion of the effective 
date element.  Id.
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating, no effective date 
will be assigned and there is no prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).
In addition to the duty to notify, VA must also make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claims for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).
VA treatment records and a VA examination are of record.  In 
the veteran's August 2004 hearing, he stated that he had been 
receiving treatment from 1977 to present at the Birmingham, 
Alabama VAMC, and recently from the Tuskegee, Alabama VAMC.  
There are only 2001 VA treatment records from the Birmingham, 
Alabama VAMC associated with the claims file.  However, the 
records prior to 2001 would not assist the veteran in 
substantiating his claim for an increased rating, as the 
primary concern is the veteran's present level of disability.  
See Francisco v.  Brown, 7 Vet. App. 55, 58 (1994).  There is 
a September 2003 VA examination addressing the veteran's 
current level of hearing loss.  Additionally, the veteran 
testified that his hearing loss has not increased in severity 
since the VA examination and that he has not received 
audiology treatment since the VA examination.  Therefore, 
there is no duty to obtain the additional VA treatment 
records.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Increased Rating

The veteran asserts that his bilateral hearing loss is much 
more severe than rated.  He specifically states that the 
provisions of 38 C.F.R. Section 4.86 provide that each ear 
will be rated separately; therefore, his right ear should be 
rated as 40 percent disabling and his left ear should be 
rated as 50 percent disabling.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v.  
Brown, 7 Vet. App. 55, 58 (1994).  

Diagnostic Code 6100 sets out the criteria for evaluating 
hearing impairment using puretone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 38 
C.F.R. Section 4.85; there is no room for subjective 
interpretation.  Scores are simply matched against Table VI 
to find the numeric designation, and then the designations 
are matched with Table VII to find the percentage evaluation 
to be assigned for the hearing impairment.  

38 C.F.R. Section 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 40000) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing  impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.

The record shows that the veteran underwent VA audiology 
testing in September 2003.  The veteran's pure tone 
thresholds, in decibels, were evaluated as follows in 
September 2003:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
75
90
95
LEFT
50
65
80
95
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.

The findings from the September 2003 evaluation show that 
there is a Level II hearing loss in the right ear and a Level 
III hearing loss in the left ear.  38 C.F.R. § 4.85 Table VI 
(2005).  Applying these findings to Table VII in the Rating 
Schedule shows a 0 percent evaluation for the bilateral 
hearing loss.  38 C.F.R. § 4.85 Table VII (2005).  

As the veteran's pure tone threshold is above 55 for all 
readings in both ears, the Board must also apply 38 C.F.R. § 
4.86, Table VIA (2005).  Using this table, there is a Level 
VII hearing loss for the right ear and a Level VIII hearing 
loss for the left ear.  Applying these findings to Table VII 
shows that a 40 percent evaluation for the bilateral hearing 
loss is warranted.  As the numerical designation from Table 
VIA is higher than the numerical designation from Table VI, 
in accordance with the provisions of 38 C.F.R. § 4.86(a), the 
higher 40 percent evaluation from Table VIA applies.  38 
C.F.R § 4.86(a).  As previously noted, where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v.  Brown, 7 
Vet. App. 55, 58 (1994).  Therefore, the findings from the 
most recent audiological testing results of  September 2003 
are the most probative evidence in this case.  There is no 
medical evidence of record to show that an evaluation in 
excess of 40 percent is warranted in this case.

There is no evidence that the veteran has been  hospitalized 
for his hearing loss or that it has prevented him from 
working.  The existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating for his bilateral hearing loss is not 
warranted.  38 C.F.R. § 3.321 (b)(1). 

The Board recognizes the veteran's argument that he should be 
assigned a separate evaluation for each ear.  While the Board 
is sympathetic to the veteran, the Board notes that the 
assignment of a disability rating for hearing impairment is 
derived from a mechanical application of the rating schedule 
to the specific numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).   Moreover, in a case in 
which a claimant has hearing loss in both ears, the rating 
schedule does not allow for separate evaluations for each 
ear.  Rather, Table VII is designed so that the adjudicator 
can determine the severity of hearing loss in each ear 
separately and then consider the collective effect of the 
bilateral hearing loss.  38 C.F.R. § 4.85, Table VII.

The Board also notes that the veteran asserts that he is a 
combat veteran and entitled to the presumptions of 38 
U.S.C.A. § 1154(b), which provide that in the case of any 
veteran who engaged in combat with the enemy in active 
military service during a period of war, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable to claims of 
service connection and therefore do not apply to the 
veteran's claim for an increased rating. 

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. §  
5107(b). 


ORDER

An increased evaluation for the service-connected bilateral 
hearing loss, currently evaluated at 40 percent disabling, is 
denied.





____________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


